Exhibit 10.12

 

CALIFORNIA DEVELOPMENT INCENTIVE AGREEMENT

 

This CALIFORNIA DEVELOPMENT INCENTIVE AGREEMENT (this “Agreement”) is entered
this 15 day of March, 2004 but effective as of January 1, 2004 (the “Effective
Date”), by and among TGI Friday’s Inc. (“Friday’s”), Main St. California, Inc.
(the “Franchisee”), and Main Street and Main Incorporated (the “Principal”).

 

RECITALS

 

A.                                   Friday’s and Franchisee are parties to a
Development Agreement dated March    , 2004 for certain counties in Southern
California (the “Development Agreement”) and to the Franchise Agreements for the
T.G.I. Friday’s Restaurants located in Southern California (the “Restaurants”)
listed on Exhibit A (collectively, and including any Franchise Agreements
entered into during the term of this Agreement, the “Franchise Agreements”). 
Unique economic circumstances in Southern California have resulted in increased
development and operating costs for the Restaurants as compared to restaurants
in other areas of the country.

 

B.                                     The Principal has an ownership interest
in or otherwise controls Franchisee, and as such is deemed to be a “Principal”
under the applicable Franchise Agreements.

 

C.                                     Friday’s has agreed to provide Franchisee
certain development incentives as specifically described in this Agreement
conditioned upon Franchisee’s full and timely compliance with the terms and
conditions of this Agreement, the Development Agreement and the Franchise
Agreements.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged by each of the parties hereto,
Friday’s, Franchisee and Principal agree as follows:

 


1.                                       TERM.  THE TERM OF THIS AGREEMENT SHALL
BE FROM JANUARY 1, 2004 THROUGH DECEMBER 31, 2009 (THE “TERM”), UNLESS EARLIER
TERMINATED PURSUANT TO THE TERMS HEREOF.


 


2.                                       MODIFICATION OF ROYALTY PAYMENT
OBLIGATION.  THROUGHOUT THE TERM, FRANCHISEE’S OBLIGATION TO PAY ROYALTY FEES
(AS THAT TERM IS DEFINED IN THE FRANCHISE AGREEMENTS) AT THE RESTAURANTS SHALL
BE AS STATED IN THE FOLLOWING ROYALTY MODIFICATION TABLES.


 

Royalty Modification Table – Schedule A (2004 only)

 

Annual Gross Sales for
each Restaurant

 

Royalty Fee

 

Under $2 million

 

1.5

%

$2.0 - $2.5 million

 

2.0

%

$2.5 - $3.0 million

 

2.5

%

$3.0 - $3.5 million

 

3.0

%

$3.5 million and over

 

4.0

%

 

1

--------------------------------------------------------------------------------


 

Royalty Modification Table – Schedule B (2005 – 2009)

 

Annual Gross Sales for
each Restaurant

 

Royalty Fee

 

Under $ 2 million

 

1.5

%

$ 2.0 - $ 2.5 million

 

2.0

%

$2.5 - $3.0 million

 

2.5

%

$3.0 - $4.0 million

 

3.0

%

$4.0 million and over

 

4.0

%

 

3.                                       Modification of Franchise Fee. 
Throughout the Term, the Franchise Fee, as that term is defined in the
Development Agreement, for restaurants developed thereunder (“New Restaurants”)
shall be reduced from Fifty Thousand dollars ($50,000) to Twenty Five Thousand
dollars ($25,000).

 

4.                                       Modification of Royalty for New
Restaurants.  The Royalty Fee for New Restaurants shall be two percent (2%) for
the first twelve months of operation, regardless of annual gross sales. 
Thereafter, for the balance of the Term, the Royalty Fee shall be as set forth
in Paragraph 2 above. Following expiration or earlier termination of this
Agreement, the Royalty Fee shall be as set forth in the respective Franchise
Agreements.

 


5.                                       PERFORMANCE OF DEVELOPMENT OBLIGATIONS.


 


(A)                                  FRANCHISEE ACKNOWLEDGES THE REQUIREMENT OF
FRANCHISEE’S FULL AND TIMELY COMPLIANCE WITH BOTH THE PRELIMINARY SITE CONSENT
DATES AND THE OPEN AND OPERATING DATES CONTAINED IN THE DEVELOPMENT SCHEDULE IN
SECTION 3.A. OF THE DEVELOPMENT AGREEMENT.  A REASONABLE DENIAL OF SITE CONSENT
BY FRIDAY’S, IN ACCORDANCE WITH THE SITE APPROVAL PROCEDURES SET FORTH IN THE
DEVELOPMENT AGREEMENT, SHALL NOT BE DEEMED TO BE AN EXCUSE OF PERFORMANCE BY
FRANCHISEE.  TIME IS OF THE ESSENCE WITH RESPECT TO EACH OF THE DEVELOPMENT
OBLIGATIONS SPECIFIED IN THE DEVELOPMENT AGREEMENT.


 


(B)                                 IN THE EVENT THAT FRANCHISEE FAILS TO COMPLY
WITH ANY DATE SET FORTH IN THE DEVELOPMENT SCHEDULE, THEN AUTOMATICALLY
COMMENCING THE MONTH FOLLOWING SUCH NONCOMPLIANCE, THE ROYALTY FEES FOR THE
RESTAURANTS AND NEW RESTAURANTS SHALL BE AS SET FORTH IN THE RESPECTIVE
FRANCHISE AGREEMENTS (THE “ORIGINAL ROYALTY FEE”).  THE ORIGINAL ROYALTY FEES
FOR ALL RESTAURANTS AND NEW RESTAURANTS SHALL BE PAID BY FRANCHISEE UNTIL THE
FIRST DAY OF THE MONTH FOLLOWING THE DATE ON WHICH FRANCHISEE RETURNS TO FULL
COMPLIANCE WITH THE DEVELOPMENT SCHEDULE, AT WHICH TIME THE MODIFIED ROYALTY
FEES AS SET FORTH IN THIS AGREEMENT SHALL BE DUE AND PAYABLE.


 

(c)                                  If at any time during the term of this
Agreement Franchisee is not in compliance with the Development Schedule for more
than three (3) restaurants, then automatically commencing the month following
the noncompliance for the fourth restaurant the Original Royalty Fees for the
Restaurants and New Restaurants as set forth in the respective Franchise
Agreements shall be retroactively reinstated to January 1, 2004 (or the later
applicable Commencement Date for New Restaurants) and any unpaid Royalty Fees
(the “Unpaid Royalty Fees”) shall be immediately due and payable as set forth in
Paragraph 8 below.  This Agreement shall automatically terminate upon the
occurrence of such event.

 

2

--------------------------------------------------------------------------------


 


6.                                       SALES REPORTING OBLIGATION.  NO LATER
THAN FORTY-FIVE (45) DAYS AFTER DECEMBER 31ST OF EACH YEAR, FRANCHISEE SHALL
PROVIDE TO FRIDAY’S TRUE AND COMPLETE SALES INFORMATION FOR THE RESTAURANTS FOR
THE IMMEDIATELY PRECEDING TWELVE MONTH PERIOD.


 

7.                                       Default and Early Termination.  If
Franchisee defaults under Section 10.01.A. of the Development Agreement or under
Section 10.01.A. of the Development Agreement between Friday’s and Cornerstone
Productions, Inc. (the “S.W. Development Agreement”), then upon notification by
Friday’s the Original Royalty Fees for the Restaurants and New Restaurants as
set forth in the respective Franchise Agreements shall be retroactively
reinstated to January 1, 2004 (or the later applicable Commencement Date for New
Restaurants) and any Unpaid Royalty Fees shall be immediately due and payable as
set forth in Paragraph 8 below.  This Agreement shall automatically terminate
upon such default.

 

8.                                       Repayment of Royalties Upon Default or
Noncompliance With Development Schedule.  In the event of a termination of this
Agreement pursuant to Paragraphs 5(c) or 7, the Unpaid Royalty Fees for each
Restaurant and New Restaurant shall be paid to Friday’s in equal monthly
payments over the same period of time in which the modified Royalty Fee applied.
By way of illustration only, if the modified Royalty Fee applied for 36 months
for a Restaurant, the Unpaid Royalty Fees would be payable to Friday’s in 36
equal monthly payments with the first monthly payment being due with the payment
of Royalty Fees in the second month following (a) noncompliance with the
Development Schedule as described in Paragraph 5(c), or (b) notification by
Friday’s of a default and termination, in the case of Paragraph 7.  Failure to
make a payment of Unpaid Royalty Fees shall be deemed a nonpayment of Royalty
Fees under the respective Franchise Agreements and entitle Friday’s to exercise
such rights and remedies as may be available under such Franchise Agreements.

 

9.                                       Repayment of Reduced Franchise Fee.  In
the event of a default and termination of this Agreement, the Franchise Fee
under the Development Agreement shall be retroactively reinstated to Fifty
Thousand Dollars ($50,000) and the sum of Twenty Five Thousand Dollars ($25,000)
shall be immediately due and payable for each New Restaurant opened during the
Term as a repayment of the discounted portion of the reduced Franchise Fee.

 

10.                                 Penalty for Noncompliance with Development
Obligations.  Following expiration or earlier termination of this Agreement,
Franchisee shall pay Friday’s the sum of $250,000 for each of the first three
(3) restaurants Franchisee has failed to construct pursuant to the terms of the
Development Agreement (the “Penalty”).  In the event that Franchisee is
obligated to pay the Penalty, Friday’s agrees that Franchisee will not be
required to pay any Unpaid Royalty Fees as set forth in Paragraph 8 or the
reduced Franchise Fee as set forth in Paragraph 9, if such amounts may otherwise
be applicable.  The Penalty shall be paid by Franchisee to Friday’s over the
course of one (1) year from the date of the expiration or termination of this
Agreement, in equal monthly installments.  Franchisee’s failure to comply with
the Development Schedule shall not incur the Penalty in the event and to the
extent that Franchisee’s noncompliance results from acts of God or other causes
(other than financial inability or insolvency) beyond Franchisee’s reasonable
control.  In no event shall the total Penalty due by Franchisee to Friday’s
exceed the sum of Unpaid Royalty Fees and discounted Franchise Fees.  Failure of
Franchisee to pay the Penalty shall be deemed a material breach of the Franchise
Agreements and entitle Friday’s to exercise such rights and remedies as may be
available under such Franchise Agreements.  Notwithstanding the foregoing, in
the event that following expiration or earlier termination of this Agreement it
is determined that Franchisee has failed to construct four (4) or more
restaurants in accordance with the terms of the Development Agreement, the
Penalty shall not apply and the provisions of Paragraphs 5(c), 8 and 9 of this
Agreement shall control.

 

3

--------------------------------------------------------------------------------


 


11.                                 GENERAL RELEASE BY FRANCHISEE.  FRANCHISEE
HEREBY RELEASES FRIDAY’S, ITS SUCCESSORS, PREDECESSORS, COUNSEL, INSURERS,
ASSIGNS, OFFICERS, DIRECTORS, EMPLOYEES, REPRESENTATIVES’ AGENTS, PARENT
COMPANY, AFFILIATES AND SUBSIDIARIES, PAST AND PRESENT, OF AND FROM ANY AND ALL
CLAIMS, DEMANDS AND CAUSES OF ACTION WHATSOEVER, HOWEVER CLAIMED TO ARISE, WHICH
FRANCHISEE HAS OR MAY HAVE BY REASON OF ANY MATTER, CAUSE OR THING WHATSOEVER
ARISING OUT OF OR IN CONNECTION WITH ANY DEVELOPMENT AGREEMENT, ANY FRANCHISE
AGREEMENT, RELATIONSHIPS OR A COURSE OF DEALING WITH FRIDAY’S AS A FRANCHISOR,
THE OPERATION OF ANY RESTAURANT OR FOR ANY OTHER CAUSE OR CIRCUMSTANCE WHICH
EXISTED PRIOR TO THE DATE OF THIS AGREEMENT.


 

12.                                 Release by Friday’s.  Friday’s hereby
releases Franchisee, its successors, predecessors, counsel, insurers, assigns,
officers, directors, employees, representatives’ agents, parent company,
affiliates and subsidiaries, past and present, of and from any and all claims,
demands and causes of action whatsoever, however claimed to arise, which
Friday’s has or may have by reason of any matter, cause or thing whatsoever
arising out of or in connection with any Development Agreement, any Franchise
Agreement, relationships or a course of dealing with Franchisee as a franchisee,
the operation of any Restaurant or for any other cause or circumstance which
existed prior to the date of this Agreement, except that this release shall not
apply to any unpaid amounts due to Friday’s by Franchisee or its affiliates,
including but not limited to royalty fees, trades, advertising contributions,
purchasing fees and help desk support fees.

 

13.                                 Confidentiality.  The terms of this
Agreement are confidential except to the extent disclosure is required by law. 
No press release or other disclosure of this Agreement, or the terms and
conditions hereof, shall be made without prior written consent of Friday’s.

 

14.                                 Cross Default of Agreements.  A default by
Franchisee under this Agreement, the Development Agreement or the S.W.
Development Agreement (including, for example, but not by way of limitation, the
failure of Franchisee to submit to Friday’s the required sales information, the
failure to make any payment when due or the failure of Franchisee to strictly
comply with the terms of the Development Agreement), shall constitute a material
default by Franchisee of this Agreement and the Development Agreement entitling
Friday’s to terminate this Agreement, as well as exercise such rights and
remedies as may be available to Friday’s under such Development Agreement.

 


15.                                 MISCELLANEOUS TERMS.


 

(a)                                  Paragraphs 8, 9, 10, 11, 12 and 14 shall
survive the termination of this Agreement.

 

(b)                                 The provisions, representations, terms,
conditions, covenants and agreements of the Franchise Agreements, as modified
hereby, shall remain in full force and effect, enforceable in accordance with
their terms.  This Agreement shall be binding upon the heirs, legal
representatives, successors and assigns of the parties hereto, but shall
constitute an amendment of the Franchise Agreements, Development Agreement and
S.W. Development Agreement only for so long as this Agreement continues to be in
effect.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above mentioned.

 

 

FRIDAY’S:

 

 

 

TGI FRIDAY’S INC.

 

 

 

 

 

By:

 /s/ Leslie Sharman

 

 

Name:

Leslie Sharman

 

 

Title:

Sr. Vice President-General Counsel

 

 

 

 

 

 

 

 

 

 

FRANCHISEE:

 

 

 

 

 

MAIN ST. CALIFORNIA, INC.

 

 

 

 

 

By:

 /s/ William G. Shrader

 

 

Name:

William G. Shrader

 

 

Title:

President & CEO

 

 

 

 

 

 

PRINCIPAL:

 

 

 

 

 

MAIN STREET AND MAIN INCORPORATED

 

 

 

 

 

By:

 /s/ William G. Shrader

 

 

Name:

William G. Shrader

 

 

Title:

President & CEO

 

 

5

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Restaurant #1116; Long Beach.  Franchise Agreement dated August 22, 2000.

Restaurant #1902; San Diego.  Franchise Agreement dated December 22, 1993.

Restaurant #1903; Costa Mesa.  Franchise Agreement dated December 28, 1993.

Restaurant #1906; Santa Clarita.  Franchise Agreement dated December 28, 1993.

Restaurant #1907; Torrance.  Franchise Agreement dated December 28, 1993.

Restaurant #1908; La Jolla.  Franchise Agreement dated December 18, 1996.

Restaurant #1909; Palm Desert.  Franchise Agreement dated December 28, 1993.

Restaurant #1911; West Covina.  Franchise Agreement dated December 28, 1993.

Restaurant #1912; Orange.  Franchise Agreement dated December 28, 1993.

Restaurant #1913; Ontario.  Franchise Agreement dated December 28, 1993.

Restaurant #1915; Laguna Niguel.  Franchise Agreement dated December 28, 1993.

Restaurant #1917; San Bernardino.  Franchise Agreement dated December 28, 1993.

Restaurant #1918; Brea.  Franchise Agreement dated December 28, 1993.

Restaurant #1919; Riverside.  Franchise Agreement dated December 28, 1993.

Restaurant #1920; Rancho San Diego.  Franchise Agreement dated February 9, 1999.

Restaurant #1921; City of Industry.  Franchise Agreement dated February 9, 1999.

Restaurant #1940; San Diego.  Franchise Agreement dated December 28, 1993.

Restaurant #1941; Oxnard.  Franchise Agreement dated December 28, 1993.

Restaurant #1942; Rancho Santa Margarita.  Franchise Agreement dated
December 20, 1995.

Restaurant #1943; Northridge.  Franchise Agreement dated November 6, 2001.

Restaurant #1945; Cerritos.  Franchise Agreement dated September 4, 1996.

Restaurant #1947; Temecula.  Franchise Agreement dated December 9, 1999.

Restaurant #1948; Yorba Linda.  Franchise Agreement dated November 16, 1999.

Restaurant #1949; Thousand Oaks.  Franchise Agreement dated March 13, 2000.

Restaurant #1950; San Diego.  Franchise Agreement dated October 8, 1998.

Restaurant #1951; Simi Valley.  Franchise Agreement dated September 17, 1999.

Restaurant #1952; Carlsbad.  Franchise Agreement dated November 1, 1999.

 

6

--------------------------------------------------------------------------------